Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action 
Claims  1-25 have been submitted for examination
Claims 1-25 have been rejected
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


1.	The claimed invention is directed to mathematical algorithm without significantly more. The claim 1 recites:
“ obtaining an output bit sequence based on a bit sequence V, wherein the bit sequence V is obtained by permuting at least two groups of bits corresponding to at least two parity check columns in the bit sequence D, the at least two parity check columns are at least two of column (n-m) to column (n-1) of the base matrix, group j of Z consecutive bits in the bit sequence V is group P(j) of Z consecutive bits in the bit sequence D, j is an integer, and 0 <j < n.” 
This judicial exception (permutation algorithm ) is not integrated into a practical application because the “ An information processing method, comprising: encoding an input sequence by using a low-density parity-check (LDPC) matrix, to obtain a bit sequence D, wherein a base matrix of the LDPC matrix is represented as a matrix of m rows and n columns, each column corresponds to a group of Z consecutive bits in the bit sequence D, and n and Z are both integers greater than 0;  “ is generic LDPC matrix representation . Therefore, The claim does not include 
2.	Similarly, The dependent claims 2-12 are rejected under 35 USC 101 because the claims  recite detail permutation equations and tables without significantly more.	
3.	Similarly, The claims 13-25 are rejected under 35 USC 101 because the claims  recite detail permutation equations and tables without significantly more as per claims 1-12.	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR WADIE RIZK whose telephone number is (571)272-8191.  The examiner can normally be reached on M-F, 9-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/SAMIR W RIZK/Primary Examiner, Art Unit 2112